AGR-004520-2017




CHANGE REQUEST (CR) No 8 to SOW No. 1.


WHEREAS, Verizon Sourcing LLC (“Verizon”) and Synchronoss Technologies, Inc.
(“Supplier” or “Synchronoss”) are parties to an Application Service Provider
Agreement dated April 1, 2013, as amended, with the contract number
MA-003574-2013 (the “Agreement”); and
WHEREAS, the Parties have entered into Authorization Letters and Statements of
Work under the Agreement (collectively, the “SOWs”) as follows:
(a)
Statement of Work No. 1 (Schedule No. 1 to Authorization Letter # No. 1 attached
to the Agreement), as amended (the “SOW No. 1”),

(b)
Statement of Work No. 2 (Schedule No. 1 to Authorization Letter # No. 2
providing mobile content transfer functionality) (number AGR-003175-2014) as
amended (the “SOW No. 2”), which is terminated and no longer in effect.

(c)
Statement of Work No. 3 (Schedule No. 1 to Authorization Letter # No. 3,
providing interfaces to the services of Photobucket) (number AGR-004227-2015)
(the “SOW No. 3”,

(d)
Statement of Work No. 4 (Schedule No. 1 to Authorization Letter # No. 4,
“Montana Platform”) (number AGR-005528-2015), as amended (the “SOW No. 4”),

(e)
Statement of Work No. 5 (Schedule No. 1 to Authorization Letter # No. 5,
providing an API Program License) (number AGR-000231-2016), as amended (the “SOW
No. 5”),

(f)
Statement of Work No. 6 (Schedule No. 1 to Authorization Letter # No. 6, “Cloud
API Professional Service”) (number AGR-000562-2016), as amended (the “SOW No.
6”)

(g)
Statement of Work No. 7 (Schedule No. 1 to Authorization Letter #7, “Network
Contact Software and Support Service”) (number AGR-003837-2016) (the “SOW No.
7”), and

(h)
Statement of Work No. 8 (Schedule No. 1 to Authorization Letter #8, “Software
Release”) (number AGR-004329-2016) (the “SOW No. 8”).

WHEREAS, the Parties wish to further amend the SOW No. 1 to:
(a)
extend the term of SOW No. 1;

(b)
modify requirements and terms for Hosting Services under SOW No. 1; and

(c)
modify the pricing and fee structure for the Solution and related Professional
Services under SOW No. 1.

THERFORE, the Parties hereby agree to amend SOW No. 1 as follows:


A.
Section 1.2 is hereby updated to include the following new definitions:



“Free Subscriber” shall mean a Subscriber to Verizon Cloud offering that does
not pay a Verizon Cloud service fee and who is otherwise not a Paid Subscriber
(as defined below). Such Free Subscriber(s) include but not limited to:
•
A Subscriber that participates under a free trial for a limited trial period
(such period not to exceed 90 days from the date service is first made available
to such Subscriber);

•
A Subscriber that is a Verizon Employee/Concession account who has Verizon Cloud
Services and who is utilizing media storage. For clarity, “media storage”
includes a Subscriber storing any Data Classes (example, photos and videos) that
are not a Data Class that is part of NAB which are covered under the NAB
Agreement;

•
A VOBS (Verizon Online Business Subscriber)/Telco Subscriber who is eligible to
use media storage and is not otherwise a Subscriber to Verizon mobile services;

•
A Subscriber that is currently obtaining the “MoreEverything” promotion with up
to 25GB of storage with media Data Class profile; and

•
A Subscriber that is obtaining either the existing 2GB or 5GB promotion with
media Data Class profile



For clarity, an account profile of Contacts (Data Class) user only (with no
media Data Class profile associated with the account) that does not pay a
Verizon Cloud service fee shall not contribute to the Free Subscriber count.


“Paid Subscriber” shall mean a Subscriber to Verizon Cloud where such
Subscriber:


•
is being billed by Verizon a recurring service fee for Verizon Cloud;



•
is being billed by Verizon a service fee for Verizon Cloud services on a
“pre-pay” basis for the duration of the period for which the Subscriber was to
prepay;



•
is being billed by Verizon a fee for a Bundle Offering (as defined below) unless
the parties mutually agree in writing that, for a given Bundle Offering, that
Subscribers (or a portion or class thereof) on such Bundle Offering shall not be
deemed Paid Subscribers.



For the avoidance of doubt, a Subscriber or user need not be enrolled or
establish a solutionaccount on Supplier’s Cloud Platform to be deemed a Paid
Subscriber.


“Bundle Offering” means a service plan, service profile or promotion whereby a
fee paid by a Subscriber permits access or use of a group, service plan, service
class or ‘bundle’ of services or features offered by Verizon that includes
access or use of Verizon Cloud and the amount payable for Verizon Cloud service
is not distinctly itemized or separated from the amounts payable for other
services or features for which such Subscriber is eligible to receive. Prior to
offering a Bundle Fee, Verizon shall notify Supplier and the Parties shall
mutually agree on tracking and reporting for any Subscribers participating under
such Bundle Offering. The Parties will mutually agree to the fees for such
Bundled Offering.
B.
The “Initial Term” in hereby extended and renewed through December 31, 2022.
Accordingly, Section 1.3 of SOW No. 1 is deleted in its entirety and replaced
with the following:



“This SOW is made and entered into on and as of December 20th, 2013, and shall
continue until December 31, 2022 (the “Initial Term”). Thereafter, this SOW
shall automatically renew for up to five (5) additional two (2) year periods
(each, “Renewal Term”), unless (i) Verizon provides Synchronoss with written
notice of its intent not to renew at least ninety (90) days prior to the end of
the then-current Initial Term or Renewal Term or (ii) Synchronoss provides
Verizon with written notice of its intent not to renew at least twelve (12)
months prior to the end of the then-current Initial Term or Renewal Term, as the
case may be (each such date, the applicable “Renewal Decision Date”). The “Term
of this SOW” shall be the Initial Term, together with Renewal Term(s), if any.
For the avoidance of doubt, the license term of the Software under Section 5.2
of the Agreement shall be the Term of this SOW. Except as permitted under the
Agreement or this SOW, in any Renewal Term, the terms and conditions in effect
for such Renewal Term shall be those in effect for the last year of the Term
prior to such renewal.”
    
A.
Effective January 1, 2018, Section 4 (Fees and Charges) of SOW No. 1 is hereby
deleted in its entirety and replaced with the following:



“ 4.    Fees and Charges


4.1    Fees and Charges
The fees outlined herein cover the items listed in this SOW No.1. Any additional
deliverables not expressly stated shall require a separate Change Request or SOW
with terms and conditions agreed upon by the Parties. Fees shall be invoiced and
paid in accordance with the Agreement and the fee schedule outlined below. Fees
under this SOW No. 1 exclude applicable taxes.


Use of the Content Hub Solution web portal by a given Subscriber within the
month shall be considered one Subscriber, regardless of how many different
access points are used to interact through the Solution. Registration alone by
the Subscriber shall not be sufficient to consider the Device active.


4.2    Content Hub Software Subscription License Fee
(a)    Beginning on January 1st 2018, Verizon shall pay a monthly subscription
fee for Subscribers, by type of Subscriber (based on such Subscriber being a
Paid Subscriber or Free Subscriber in such month) and the “year” of the Initial
Term as set forth in Table 4.2a below. At the sole discretion of Verizon,
Verizon will install (or have a third party install) the Client Software for the
Content Hub Solution on Devices made commercially available by Verizon.


(b)    The Content Hub Subscription License Fee shall be paid by Verizon to
Supplier monthly in arrears as follows:


Table 4.2a
Year
Price per month per Paid Subscriber for the Year (the “Paid Sub Fee”)
Minimum number of Billed Subscribers required in each month of the Year (“Billed
Sub Minimum”)*
Number of Free Subscribers included in Billed Sub Minimum each month (“Free Sub
Allotment”)**
Price per month per Free Subscriber for each Free Subscriber in excess of the
Free Sub Allotment**
Year 1
$1.95
3,500,000
5,000,000
$1.95
Year 2
$1.32
3,700,000
5,000,000
$1.32
Year 3
$1.22
3,900,000
5,000,000
$1.22
Year 4
$1.16
4,100,000
5,000,000
$1.16
Year 5
$1.10
4,300,000
5,000,000
$1.10

*Such minimum shall not apply until May 1, 2018.
**Such fee shall not apply until May 1, 2018. For clarity, the fee for excess
Subscribers over the Free Sub Allotment shall not apply until May 1, 2018.


As used herein:


Each Subscriber for which a license fee is paid under Table 4.2a above in a
given month (i.e. those Paid Subscribers in such month plus Free Subscribers
over the Free Sub Allotment in such month, if any) shall be called a “Billed
Subscriber”.


“Year 1” shall mean January 1, 2018 – December 31, 2018
“Year 2” shall mean January 1, 2019 – December 31, 2019
“Year 3” shall mean January 1, 2020 – December 31, 2020
“Year 4” shall mean January 1, 2021 – December 31, 2021
“Year 5” shall mean January 1, 2022 – December 31, 2022


Each of the foregoing may be referred to individually as a “Year”.
 
*For the avoidance of doubt, there is no monthly license fee for Free
Subscribers under the Free Subscriber Allotment with any such Free Subscribers
being included in the fees paid for the Paid Subscribers. The Paid Sub Fee shall
apply to any Free Subscribers in a given month over the Free Subscriber
Allotment.


The Paid Sub Fee and Billed Subscriber Minimum include a Solution storage
allotment (each month) calculated as follows (the “Monthly Storage Allotment”):
30 GB multiplied by the number of Billed Subscribers in such month.
30 GB per Billed Subscriber per month in 2018
30 GB per Billed Subscriber per month in 2019
30 GB per Billed Subscriber per month in 2020
30 GB per Billed Subscriber per month in 2021
30 GB per Billed Subscriber per month in 2022


Verizon and Synchronoss will review and mutually agree to determine whether to
adjust the Monthly Storage Allotment at the end of each calendar year,
commencing at the end of 2019
i.e. Revise Monthly Storage Allotment in Dec 2019 for year 2020.


(c) Overage Fees. The following Overage Fees shall apply in addition to the fees
set forth in (b) above where Verizon has exceeded the Monthly Storage Allotment.


If, in any given month following the month of April 2018, the total Solution
storage exceeds the Monthly Storage Allotment, Verizon shall pay an additional
storage fee determined as follows (the “Added Storage Fee”):


(Each GB of storage (for all Subscribers) in excess of the Storage Allotment in
such month) x (the applicable GB Overage Charge for the Year in Table 4.2b
below)
Table 4.2b


Year
GB Overage Charge
Year 1
$0.025
Year 2
$0.024
Year 3
$0.023
Year 4
$0.022
Year 5 and beyond
$0.021

 
(d)Minimum Monthly Subscription Fee. If, in any given month following the month
of March 2018, actual number of Billed Subscribers is less than the applicable
Billed Sub Minimum for such month, Verizon shall pay, in addition to fees paid
for actual Billed Subscribers, a fee calculated as follows:


(the applicable Billed Sub Minimum minus the number of actual Billed Subscribers
for such month) x (the applicable Paid Sub Fee for such period).


(e)The Paid Sub Fee includes:
•maintenance and support of the Solution as provided in SOW No. 1
•releases of Client Software and Server Software to include Desktop Client
Software
•
Hosting Services as set forth in Exhibit A to SOW No. 1 to include test
environment and the Storage Allotment for Subscribers.

•all Verizon hosted Instance containerization and support as related to SOW #4
•
Device Porting for up to 35 (such ports are broken down as follows; new ports of
up to fourteen (14) with the remainder attributable to re-port) agreed upon
Devices per calendar quarter

•
VOBS care support set forth in Section 2.3 “Verizon Telecom Subscriber Support”
of SOW 1

•
Software testing to include Device, including battery and performance testing,
User Acceptance Testing (UAT).



(f)In addition, Verizon shall pay a one-time fee of $30,000,000 (Hosting
Conversion Fee) invoiced in 12 monthly installments of $2,500,000 with each
installment invoiced on the first business day of each calendar month of 2018.
Such fees are due without regard to the number of Subscribers (Free Subscribers
and/or Paid Subscribers) and are in addition to the other fees set forth herein
and in other SOWs under the Agreement.


Hosting Conversion Fee is a base fee applicable for the conversion of
subscription fees from a per Active Subscriber basis to a per Paid Subscriber
basis with an Allotment of Free Subscribers, as set forth in this CR No. 8, and
is in consideration of change in status of the billable nature of such
Subscribers. The Parties agree the Hosting Conversion Fee represents a fair,
reasonable and proportionate fee as a consequence of such fee structure
conversion.


(g) Reporting. Each calendar month, Supplier shall calculate the Subscription
License Fee due to Supplier based on the usage reports defined under this
subsection as set forth below.


Supplier shall provide Verizon with a report on the total storage used by
Subscribers on the Solution for such month within ten (10) calendar days after
the end of each month. Upon Verizon’s receipt of this usage report, Verizon
shall publish a consolidated report to Supplier within fifteen (15) calendar
days specifying the total number of Paid Subscribers and Free Subscribers on the
Content Hub Solution during that month. Verizon and Supplier shall cooperate in
determining an automated method within the Solution to identify, track and
report monthly on volumes of Paid Subscribers and Free Subscribers.


(h)Annual Review of Storage. By November 30th of each Year, commencing with the
Year ending 2019, Supplier shall conduct annual benchmark reviews of available
compute and storage platforms across the industry for similar services that are
being provided by Supplier hereunder (including but not limited to Amazon Web
Services, Google Cloud, Azure), including, but not limited to, storage,
features, performance, and published fees. Supplier will promptly share the
results of such benchmark review with Verizon. In the event the above benchmark
reviews reveals that fees are being provided in the industry for similar
services, usage rights, performance metrics and service obligations, purchase
commitments and other key terms as are being offered by Supplier hereunder that
are lower than the fees paid by Verizon to Supplier at the time of review, the
Parties will mutually agree in good faith to determine whether there should be
any changes in the Subscription License Fee being paid by Verizon In the event a
change in the Subscription License Fee is mutually agreed, the parties will
execute a Change Request or amendment thereto.
 
4.3 Forecasting


Each month that Services are provided under this SOW, the Parties shall mutually
agree to a ninety (90) day (“Forecast Period”) forecast (the “CH Forecast”) of
(i) the volume of new Subscribers and how many of these are Paid Subscribers and
Free Subscribers, (ii) anticipated reduction of existing Subscribers, Paid
Subscribers and Free Subscribers, (iii) the anticipated aggregate storage volume
of such new and reduced Subscribers and (iv) any net change to the aggregate
storage or daily Content ingest rate of pre-existing Subscribers (by Instance)
anticipated in each month of the Forecast Period in the format specified in
Annex 1 (or as otherwise agreed upon by the Parties). The CH Forecast shall be
established ninety (90) days prior to the start date of the “Forecast Period”.
By way of example, such CH Forecast shall be provided on May 1 covering the
period of August 1 – October 31. Such forecast shall be used by Supplier to plan
and determine if augmentation or change in the capacity of the Hosting Services.
In the event that no CH Forecast is provided in a given month, the last month of
the prior CH Forecast applicable to such Instance shall be used to determine the
last month of current Forecast Period and such forecast shall be deemed to be
the CH Forecast for such period.


For Hosting Services, the foregoing CH Forecast shall be used by Synchronoss to
determine if augmentation or change in the capacity of the Hosting Services by
Supplier is required to meet the volumes in the CH forecast and the SLAs under
this SOW as well as determining any changes to Usage Parameters and/or Content
Hub Hosting Fees, as applicable. If applicable, Supplier shall provide, using
input from Verizon, a revised Usage Parameter document to Verizon and a revised
fees, if any, applicable to such change in Usage Parameters for review and
input. Any such revised fee (if applicable) and Usage Parameters shall become
effective on the date mutually agreed upon by the Parties (allowing reasonable
time to implement and test any augmentation or changes) and each shall remain in
place until revised in accordance with this section. In the event that the
options for Usage Parameters and any change in fee are not accepted by Verizon,
the then current Usage Parameters and fees shall remain in effect until revised
by the Parties as set forth herein and Synchronoss shall have no liability for
any failure or delay resulting from insufficient capacity to meet Subscriber use
materially in excess of the then current Usage Parameters.


In no event may the Usage Parameters (or applicable fee altered as a result of a
modification of a Usage Parameter) be modified from a prior level without mutual
written agreement by the Parties.


4.4    Change Controls


Notwithstanding anything to the contrary in SOW No. 1 or any attachment or
exhibit thereto, items outside the scope of this SOW No. 1 and changes to the
Content Hub Solution requested by Verizon (including changes to the Content Hub
Software to address changes to Verizon applications or systems or API
modification but excluding those changes implemented as part of Solution
Software Release Support Services under Exhibit F) shall be subject to a Change
Request for professional services with the terms and fees in such request
mutually agreed upon by the Parties. Solution API (excluding partner API changes
which are provided pursuant to SOW No. 5) support, regular maintenance releases
and onboarding of up to two (2) new API partners per calendar month are included
in per Subscriber fee. Any such fees are in addition to the fees set forth
above.


4.5    Maintenance Fees


The Content Hub Subscription Fees described in Section 4.2 above shall entitle
Verizon to “New Versions” of the Content Hub Software. “New Versions” means
updates to the Content Hub Software, in object code only, that Synchronoss makes
generally available (i.e. not custom-developed for another Synchronoss customer)
as part of maintenance support to its licensees who are entitled to maintenance
support, including bug fixes, error corrections, patches and updates and
enhancements. All latest release versions of software / technology must be made
available to Verizon no more than 120 days from initial release.
For the avoidance of doubt, for New Versions that include substantial new
functionality that is materially incremental to that functionality identified in
Exhibit E (“Major Feature Enhancements”), the Parties shall discuss in good
faith to determine whether a fee for the license of such Major Feature
Enhancements may be separately charged and mutually agree to such a fee. For
example, the Parties may, but shall not be required to, use the following as
guidelines in determining whether a New Version is a Major Feature Enhancement:


A.Factors favoring chargeability:
a)more than seven months have elapsed from the commercial launch of the Content
Hub;
b)
Verizon itself charges (or expects to charge) its Subscribers additional or
separate fees attributable to such new functionality; or

c)
otherwise obtains material financial benefit from such enhancement (such as
material reduction of Verizon Data Service support costs, material reduction in
Subscriber attrition or added material sales of related Verizon products or
services); or

d)
The Major Feature Enhancement requires material new data processing
infrastructure, or requires new costs (such as third party licensing costs or
material code maintenance support) in performing substantially different
functions as those supporting a prior version (i.e. “new” architecture, not
merely “more” architecture to support added volumes); or

e)
The Major Feature Enhancement allows Verizon to target a Data Service at a
different Subscriber class or segment (i.e. business customers) where the
characteristics of such new Subscriber class or segment drive incremental
requirements, safeguards, compliance steps, etc.



B.Factors favoring non-chargeability (or reduced chargeability):


a)
other Supplier licensees receive the Major Feature Enhancements without
incremental right-to-use payments, provided: (i) increased payments from such
other licensees due to scaling of per-subscriber or usage volume based fees
shall not qualify as incremental for this purpose, and (ii) the provision of
Major Feature Enhancements that are agreed as non-chargeable may be delayed, but
not charged, to Verizon in cases where other Synchronoss licensees within the
United States have paid Synchronoss for periods of exclusivity or acceleration
with respect to the Major Feature Enhancement);

b)
the code base of the New Version of the Software that includes the Major Feature
Enhancements substantially overlaps with the code base of a prior version of the
Software;

c)
the New Version of the Software that includes the Major Feature Enhancements is
marketed using the same trademarks, service marks or trade names as a prior
version of the Software

d)
Verizon can reasonably demonstrate that, other factors contributing to the
Content Hub Subscription License Fee volume remaining the same, the Major
Feature Enhancement will drive an incremental adoption rate of the Content Hub
Solution by Subscribers sufficient to increase Monthly Active Subscriber volumes
in quantity where License Fees corresponding to such growth offset any retail
fee for such enhancement that would otherwise be charged by Synchronoss to other
similar clients.



Notwithstanding the above, Verizon will not be required to pay for any Major
Feature Enhancement due to the fact that such Major Feature Enhancement is not
technically separable from the applicable New Version, or cannot be disabled
within the applicable New Version.
           
Verizon shall be responsible for any direct end-user support of its Subscribers
and for the support of their use of the Content Hub Solution. Where unique
Device Porting activities such as development, configuration or testing (i.e. a
unique form factor and/or technical limitations not seen on previously
preloaded/ported Wireless Devices that require Supplier to undertake additional
work it would otherwise not be required to undertake) are required, such
activities shall be planned and budgeted through professional services. Device
porting (and testing and certification testing) of up to thirty-five (35) models
(such ports are broken down as follows; new ports of up to fourteen (14) with
the remainder attributable to re-port ) agreed upon Devices per calendar quarter
are included in Subscription Fees under Section 4.2
C. SNCR to resolve known agreed upon Defects that are Severity 1 or Severity 2
levels (as defined in the Exhibit C, Network Service Level Agreement) in
previous/current production releases of Client Software and Server Software
releases within thirty (30) days (at no extra cost to Verizon).


D. Section 4.6 of SOW No.1 is hereby deleted in its entirety and replaced with
the following;




4.6 Termination for Convenience


4.6.1 Verizon may, upon at least twelve (12) months prior written notice to
Synchronoss, terminate this SOW, in whole or in part, for its convenience,
provided that Verizon may not deliver such notice earlier than December 31st
2019. No minimums fees or Billed Subscribers shall apply upon Verizon’s notice
of terminationfor convenience to Sycnhronoss. Verizon shall only pay for the
actual number of Billed Subscribers.




4.6.2    Transition Services
In the event Verizon exercises its right to terminate for convenience in
accordance with Section 4.6.1 above, the Parties agree to develop a plan for
Transition Services which will include mutually agreeable fees payable by
Verizon to Supplier for such Transition Services. For clarity, where migration
services are provided prior to the effective date of termination using Supplier
professional services staff that provide Solution Software Release Support
Services (i.e. through the regular course of business), such services shall
contribute to attainment of any applicable Annual PS Minimum (as hereinafter
defined).Verizon will only be responsible for the Transition Services provided
by Synchronoss to Verizon to assist Verizon in transitioning to a Verizon
internal platform or to a third party supplier of Verizon, at Verizon’s
discretion.


D.
As of January 1, 2018, Exhibit F (“Solution Software Release Support Services”)
is hereby deleted in its entirety and replaced with the new Exhibit F attached
hereto as Attachment 1.



E.
Professional services will be provided to Verizon in accordance with Section 5
of Exhibit F below. Verizon commits to using a minimum of $7,000,000 for 2018;
for 2019 and each applicable year thereafter during the term of SOW No. 1,
Verizon commits to using a minimum of $5,000,000, for professional services
reasonably distributed over such Year (each such Year, the “Annual PS Minimum”).
Such professional services shall be consumed by Verizon according to an annual
support plan agreed upon by the Parties (a) no later than the 90 days prior to
the start of such annual period, updated quarterly as agreed upon by the Parties
in writing, and (b) with no more than 30% of the estimated hours of such minimum
commitment of professional services consumed in any given calendar quarter.
Notwithstanding the foregoing, where Supplier is unable to provide professional
services due to unavailability of Supplier resources or other breach by Supplier
(where Verizon has met its obligations under this SOW No.1 and committed a
purchase order to Supplier for such Services) the PS Shortfall Charge (as
defined below) shall be reduced by an amount commensurate with such failure to
perform. In the event that the actual professional services consumed by Verizon
total less than the Annual PS Minimum in a given year, Verizon shall pay
Supplier an additional fee equal to the shortfall between the Annual PS Minimum
and the actual professional services fees paid by Verizon under Exhibit F during
such Year (“PS Shortfall Charge”). Unused professional services under the Annual
PS Minimum may be carried forward or used to pay for other professional
services, only by mutual written consent. The budget will be determined by the
end of Q3 for the following year.

            
F. Failure to Deliver


For Major releases as identified by Verizon and agreed upon by Supplier in
writing (and as identified in the then current project plan), Supplier will
provide final approval to roll out the Content Hub Software release supporting
the Verizon Cloud application (iOS, Android, Desktop) into production.  In the
event there are Verizon Customer or system impacting issues after the production
rollout caused by such Major release that rise to the level of a Severity 1
incident and require immediate software update to the Client Software, Server
Software or both, Verizon will work with Supplier to support the updated release
rollout which will include revised Software updates to the impacted Major
release (“Maintenance Release-1”). 


If a failure occurs in such Maintenance Release-1 solely due to an act or
omission of Supplier (and/or anyone acting on its behalf), resulting in a
Verizon Customer or the Verizon Cloud Platform still experiencing such Severity
1 level issues, Verizon shall be entitled to liquidated damages, as its sole and
exclusive remedy for such delay or failure, as outlined below:


i.
The Parties agree that Supplier will pay Verizon a performance compensation
payment in an amount equal to ten percent (10%) of total feature
development/testing professional service fees paid by Verizon for the impacted
feature or component giving rise to the Severity 1 issue.

ii.
If the issue is not resolved by the implementation into production of the second
maintenance release to the impacted Major release (“Maintenance Release-2”),
Supplier will pay Verizon a performance compensation payment in an amount equal
to twenty percent (20%) of total feature development/testing professional
service fees paid by Verizon for the impacted feature or component giving rise
to the Severity 1 issue.

    
G. The following is added to Section 6 (Assumptions) as additional assumption:
“
• Notwithstanding anything herein to the contrary, including, without limitation
Exhibit D (Usage Parameters), Supplier is free to close down, reduce,
consolidate or otherwise modify the capacity of Instances supported by Supplier
as it deems appropriate provided that Supplier will consult with Verizon on any
such Instance changes and Supplier will provide Verizon with ninety (90) days’
notice prior to the decommissioning of any Instance. Consolidation of Instance
will not abrogate or diminish Supplier’s obligation to meet service levels under
the SOW.”
 
H. This CR shall be effective and binding upon the Parties upon execution by
both Parties. Except and only to the extent specifically modified under this CR,
all of the terms and conditions of SOW No. 1, is hereby ratified and confirmed
and shall remain in full force and effect.


I. Notwithstanding anything to the contrary, pricing under Section 4.2 and the
other terms of this CR 8 and SOW No. 1 are subject to Verizon meeting all
obligations identified in under Section 14(f) of SOW No. 4 and in the Verizon
span of control. In the event that Verizon does not provide the storage, ingest
computing and related capacity in accordance with the terms set forth in Section
14(f), Supplier may, acting reasonably, suspend, throttle or otherwise limit use
of the Services to offset the unavailability of such capacity (and Supplier
shall have no liability to Verizon for any delay, failure or degradation
resulting from such failure by Verizon). The Parties will mutually agree should
substitute capacity and additional fees be required as a result of such failure.
Supplier will not be financially responsible for costs of providing substitute
capacity should any such substitute capacity be required.


J. Exhibit H – Termination Fees is hereby deleted in its entirety.


K. Capitalized terms used in this CR shall have the meanings set forth in the
Agreement or applicable SOW to such Agreement.


The Parties hereto have caused this CR to be executed by their duly authorized
officers or representatives.
VERIZON SOURCING LLC        SYNCHRONOSS TECHNOLOGIES, INC.
By:{{$sig2}}         By:{{$sig1}}     
Name: {{_es_:signer2:fullname }}        Name: {{_es_:signer1:fullname }}    


Title: {{*_es_:signer2:title }}        Title: {{*_es_:signer1:title }}    
Date: {{_es_:signer2:date }}        Date: {{_es_:signer1:date }}    
    
{{#sig1=_es_:signer1:signature}}
{{#sig2=_es_:signer2:signature}}


Attachment 1
Exhibit F - Solution Software Release Support Services (revised 1/1/18)
Exhibit F to SOW No. 1 - Solution Software Release Support Services
1
Definitions

Capitalized terms not defined in the SOW or the Agreement shall have the meaning
set forth below.


Content HUB Analytics Dashboard
Means a web-based user interface of the Solution accessed by authorized Verizon
personnel, presenting data and analytic information based on the usage of the
Solution.
Early Access or EA
A non-production version of the Quarterly Server Software Release provided to
Verizon for early access to Software for testing and evaluation of planned
changes and modifications as well as for use in planning for final testing and
production use of the Software. Such releases are not expected to be used in
production and are expected to have updates, additions, modifications and
corrections prior to creation of the GA Release.
General Access or GA
A version of the Quarterly Server Software Release that is tested by Synchronoss
and provided to Verizon (that includes updates, additions, modifications and
corrections to the EA Release) and is intended for deployment and use in a
production Instance of the Solution
Quarterly Server Software Release
Means a numbered release of the Server Software with work activity in support of
such release conducted in such quarter with a planned availability date in such
calendar quarter or subsequent period identified in a mutually agreed upon
release plan.

2
Overview and Term

2.1    Overview: The Parties wish to outline the methods and procedures whereby
various updates and modifications to Server Software may be agreed upon and
planned for release at mutually agreed to delivery intervals. This Exhibit F is
intended to describe the method for providing Quarterly Server Software Releases
to Verizon as well as various support services in support of Verizon’s use of
the Solution and its Data Services. As further detailed below in this Exhibit,
during the Term of the SOW No.1, Synchronoss shall provide the following
professional services, as listed below, to Verizon to provide enhancements and
customizations to the Content Hub Software and Content Hub Solution in support
of the Verizon Data Service and such Services shall count towards attainment of
the Annual PS Minimum:
i.
Create, each calendar quarter, one or more documents to provide specifications
for changes and modifications to Server Software that are intended for a
Quarterly Server Software Release and mutually agreed upon by the Parties for
each release.

ii.
Make available Quarterly Server Software Releases containing features set forth
in the Quarterly Release Document applicable to such release.

iii.
Support Services as more fully described in section 3 of this Exhibit F.

2.1
Term: The “Term” for the Services under this Exhibit shall begin on the
Effective Date of this Exhibit and be co-terminus with the Term of the SOW No.1.
Updates to these support services shall be addressed in the form of a Change
Request.

3
Project Scope

3.1
Services

3.1.1
Quarterly Release Documents

3.1.1.1
Quarterly Release Specification Documents

Each quarter, Synchronoss shall work with Verizon to document detailed
specifications for enhancements to Content Hub Solution intended to be delivered
in a Quarterly Server Software Release (each such document, a “Quarterly Release
Document”). These specifications shall include high level specifications planned
for the next subsequent Quarterly Server Software Release and detailed
specifications for changes and modifications to the Server Software that will be
made available in the current Quarterly Software Server Release. (For tracking
purposes, Synchronoss shall provide the planned Software Release version numbers
for each release in a calendar year) For the avoidance of doubt, such releases
are planned releases with a naming convention aligned with work activity in such
quarter and the anticipated delivery date of a release shall be set forth in the
project plan mutually agreed upon by the Parties (and release date may not be in
the calendar for which such release is named).
•
The features to be documented in each Quarterly Release Document and the price
for the Quarterly Server Software Release will be agreed in advance with
Verizon. Quarterly Release Documents shall be mutually agreed upon by the
Parties thirty (30) business days prior to the start of each calendar quarter
(or other such timeline mutually agreed upon by the Parties that allows for
sufficient development time to meet agreed upon release dates). Fees applicable
to these Quarterly Release Documents shall be as set forth in table 5.1 below
unless otherwise mutually agreed upon by the Parties in writing. If applicable
for such release, Wireframes and Prototypes demonstrating user interface and
experience for supported Client Software shall be provided by Synchronoss and
agreed upon by Verizon as part of such Quarterly Release Documents.

•
Quarterly Release Documents and the final price for the Quarterly Server
Software Release will be reviewed and accepted by the Parties using the
following approach:

i.
Initial release candidates (features or changes) to be included in the release
shall be agreed upon by the Parties

ii.
Requirements definition for release candidates is accomplished through joint
meetings with Synchronoss and Verizon personnel

iii.
Quarterly Release Documents in draft form are presented by Synchronoss to
Verizon bases on joint meetings identified in (ii) above

iv.
Synchronoss shall issue a quote for the fees for the applicable release based on
specifications in such Quarterly Release Documents

v.
Feedback on the Quarterly Release Documents and quote shall be obtained from
Verizon and the drafts of the documents will then be edited by Synchronoss based
on changes in specifications agreed upon by both Parties. A final quote (the
“Final Quote”) for the release containing such specifications is provided by
Synchronoss. The price for such Final Quote shall be within the price range
specified under table 5.2 below for such release.

vi.
The process under (v) above is repeated until both Parties agree upon and accept
in writing the final Quarterly Release Document and Verizon agrees upon and
accepts in writing the Final Quote for such release. Upon such acceptance by
both Parties any requirements in the Quarterly Release Documents shall become
Specifications for the applicable Solution release.

vii.
In the event that the price in the Final Quote for such release is in excess of
the range of the price range specified under table 5.2 below for such release, a
Change Request to this SOW reflecting the change in the maximum range for such
period shall be required.

3.1.2
Quarterly Server Software Releases

For Quarterly Server Software Releases (each as more fully described in the
applicable Quarterly Release Documents) in a calendar year, Synchronoss shall
provide to Verizon:
•
Early Access Release version(s) of such Quarterly Server Software Release for
release testing.

•
General Access Release version(s) of such Quarterly Server Software Release
deployed to the production Instances of the Solution provided under Hosting
Services.



Features and customizations to be delivered as part of these releases shall be
documented in the Quarterly Release Documents for such release (such documents
provided in accordance with Section 3.1.1.1 above).
3.1.3
Quarterly Unified Client Software Releases

For Quarterly Unified Client Software Releases (each as more fully described in
the applicable Quarterly Release Documents) in a calendar year, Synchronoss
shall provide to Verizon:
•
Early Access Release version of such Quarterly Unified Client Software Release
for release testing

•
General Access Release version of such Quarterly Unified Client Software Release
deployed to the appropriate application store for each Client Software as
follows;

o
iOS: Apple App Store

o
Android: Google Play Store

o
Blackberry: Blackberry World

o
Windows: Windows Phone Store



Features and customizations to be delivered as part of these releases shall be
documented in the Quarterly Release Documents for such release (such documents
provided in accordance with Section 5.1.1.1 above).
3.1.4
Support Services

At the beginning of each calendar quarter during the Term of this SOW, Verizon
and Synchronoss shall mutually agree, in writing, on the actual tasks,
deliverables, milestones, and scope of such support services for such quarter
(the “Support Services Scope”) as well as the fees applicable to such support
scope (such fees to be provided to Verizon in a Final Support Services Quote).
Such fee(s) shall be within the price range specified under table 5.1 below for
such support. In the event that the price for such support is in excess of the
range of the price range specified under table 5.1 below for such support, a
Change Request to this SOW reflecting the change in the maximum range for such
period shall be required. Support services shall be provided during business
hours unless otherwise agreed upon by the parties in the Support Services Scope.
3.1.4.1
Quarterly Verizon 3rd Party Developer Support

Synchronoss will provide professional services to assist Verizon (and its 3rd
party developers or partners) with integration support to the Solution APIs. The
Synchronoss resources will focus on the following activities for the Verizon
Data Service:
i.
Update API documentation

ii.
Create test accounts

iii.
Support Verizon and Verizon 3rd party partner developer questions

iv.
Attend Verizon and Verizon 3rd party partner developer meetings pertaining to
such Solution APIs



Services are for the each quarter of the Term and are invoiced at the conclusion
of the then current quarter. The resources assigned by Synchronoss will provide
professional services support to Verizon. The Services provided by Synchronoss
and any work products produced by Verizon or third party personnel will be under
the direction and quality management of Verizon. The number of Verizon 3rd party
partner developers and related activities to be supported in any calendar
quarter will be mutually agreed upon by Synchronoss and Verizon.
3.1.4.2
Quarterly Marketing Campaign Support

Synchronoss shall provide professional services to support Verizon marketing
campaigns:
•
For SMS marketing campaigns, Synchronoss shall support SMS script development,
generate batch files, and execute SMS Scripts

•
For Verizon email marketing campaigns, Synchronoss shall support batch file
generation

•
For Verizon Marketing Campaigns, Synchronoss shall provide Solution API
customization and development support



Support Services for support of marketing campaigns shall be mutually agreed
upon in advance each quarter in the Support Services Scope for such quarter.
3.1.4.3
Quarterly Analytics Support

Synchronoss resources shall work with Verizon to define and mutually agree upon
the specifications for enhancements to the Solution dashboard providing
reporting on key metrics (the “Analytics Dashboard”) and deploy these
enhancements to the production instances of the Solution. Quarterly Support
Services for Analytics Dashboard enhancements shall be mutually agreed upon in
advance each quarter in the Support Services Scope for such quarter.
3.2
Deliverables

3.2.1
Professional Services Deliverables

Synchronoss shall provide the following deliverables for services under this
Exhibit F during a given calendar quarter. All documents are subject to review
by Verizon within timelines as mutually agreed by the Parties and shall be
deemed Supplier Retained Work Product, excluding any Confidential Information of
Verizon or Paid Work Product, which shall remain the sole and exclusive property
of Verizon, and subject further to Verizon’s pre-existing Intellectual Property
Rights to the extent set forth in the Agreement. Synchronoss shall use
commercially reasonable efforts to incorporate Verizon feedback in such
deliverables, subject to the above terms.


Professional Services Deliverable
Description
Deliverables for each calendar quarter
Quarterly Release Documents and Prototypes
Documents specify the changes in features and behavior of the Content Hub
Solution, describing Subscriber and Content Hub Solution system interactions for
features and enhancements intended for releases in Software for such quarter.
Quarterly 3rd Party Developer Support
Solution API Specification Documents and creation of test accounts as set forth
in Support Services Scope for such quarter.
Quarterly Marketing Campaign Support
Execution of SMS scripts as set forth in Support Services Scope for such
quarter.

3.2.2
Solution Deliverables

Synchronoss shall provide access to the following deliverables listed below. For
the avoidance of doubt, all such deliverables are part of the Synchronoss
Platform or are Synchronoss Background Materials or Supplier Retained Work
Products and are owned by Synchronoss.


Solution Deliverable
Description
Deliverables for each calendar quarter
Quarterly Server Software Release
Synchronoss make available the release of CH Server Software for Production
deployment for such calendar quarter.
Quarterly Analytics Support
Synchronoss make available the CH Custom Analytics Software for the Production
Instance as set forth in Support Services Scope for such quarter.

4
Schedule for a given calendar year

The schedule below represents Synchronoss anticipated delivery dates for each
specified deliverable for a given calendar year of the Term (or renewal
thereof), such dates to be incorporated into the initial “Project Plan”. All
project plan dates and changes thereto shall be mutually agreed upon by
Synchronoss and Verizon in writing. The project plan shall be reviewed at least
weekly by members of Synchronoss and Verizon, with changes to the plan made by
mutual written agreement.


Activity / Deliverable
Target Start (month/day)
Target Finish (month/day)
Q1
Q1 CH Quarterly Release Documents and Prototypes
01/01
3/31
Q1 CH Quarterly 3rd Party Developer Support, Marketing Campaign Support,
Analytics Support Services
01/01
3/31
Q1 CH Quarterly Server Software Release
01/01
3/31
Q1 CH Quarterly Unified Client Software Release
01/01
3/31
 
 
 
Q2
Q2 CH Quarterly Release Documents and Prototypes
04/01
06/30
Q2 CH Quarterly 3rd Party Developer Support, Marketing Campaign Support,
Analytics Support Services
04/01
06/30
Q2 CH Quarterly Server Software Release
04/01
06/30
Q2 CH Quarterly Unified Client Software Release
04/01
06/30
 
 
 
Q3
Q3 CH Quarterly Release Documents and Prototypes
07/01
09/30
Q3 CH Quarterly 3rd Party Developer Support, Marketing Campaign Support,
Analytics Support
07/01
09/30
Q3 CH Quarterly Server Software Release
07/01
09/30
Q3 CH Quarterly Unified Client Software Release
07/01
9/30
 
 
 
Q4
Q4 CH Quarterly Release Documents and Prototypes
10/1
12/31
Q4 CH Quarterly 3rd Party Developer Support, Marketing Campaign Support,
Analytics Support
10/1
12/31
Q4 CH Quarterly Server Software Release
10/1
12/31
Q4 CH Quarterly Unified Client Software Release
10/01
12/31
 
 
 

5
Fees and Charges

Table 5.1 below provides the fee for the Quarterly Release Document deliverable
under Section 3.1.2.2 above. Fee ranges for Quarterly Server Software Releases
and Support Services under section 5.1.3 are set forth in Table 5.1 below. Any
additional deliverables not expressly stated herein or fees in excess of the
ranges set forth in table 5.1 shall require a Change Request to the SOW. Fees
shall be invoiced in accordance with table below and are payable in accordance
with the terms of the Agreement. Fees under this Exhibit exclude applicable
taxes.


Fees for services and deliverables under this Exhibit and Quarterly Release
Document deliverables

Table 5.1
Deliverable
One-time Fee
CH Quarterly Release Specification Documents and Prototypes
$85,000 to $200,000 for such support (with the actual fee for such quarter as
specified in the applicable Final Support Services Quote for such Support Scope
and the Purchase Order issued by Verizon)



Fee ranges for Quarterly Server Software Releases and Support Services under
Section 3.1.3 above


Table 5.2
Quarterly Deliverable (and invoice terms)
One-time Fee Range
CH Quarterly Verizon and 3rd Party Developer Support, Marketing Campaign
Support, Analytics Support (invoiced upon delivery to Verizon)
$50,000 to $500,000 for such support (with the actual fee for such quarter as
specified in the applicable Final Support Services Quote for such Support Scope
and the Purchase Order issued by Verizon)
CH EA Quarterly Server Software Release (invoiced upon delivery to Verizon)
$150,000 to $1,000,000 in aggregate for the EA and GA releases (with the actual
fee for each of the EA and GA releases for such quarter as specified in the
applicable Final Quote and Purchase Order issued by Verizon)
CH GA Quarterly Server Software Release (invoiced upon delivery to production
environment of Hosting Services)
CH Quarterly Unified Client Software Release
$200,000 to $1,500,000 in aggregate for the EA and GA releases of the Unified
Client Software (with the actual fee for each of the EA and GA releases for such
quarter as specified in the applicable Final Quote and Purchase Order issued by
Verizon)









Verizon and Synchronoss Proprietary and Confidential
16



